Citation Nr: 9919477	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-47 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for coronary artery disease, status post myocardial 
infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision by the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted the veteran's claim of entitlement to an 
increased evaluation for his service-connected coronary 
artery disease, status post myocardial infarction, and 
assigned a 30 percent disability evaluation.  The veteran has 
continued to express disagreement with the disability rating 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in October 1992, the RO also denied the 
veteran's claim of entitlement to service connection for 
dengue fever.  This denial was affirmed in a March 1997 
decision by the Board, and, as such, this issue is no longer 
on appeal.  The issue of entitlement to an increased 
evaluation for coronary artery disease, status post 
myocardial infarction was remand by the Board to the RO in 
the March 1997 decision.

In September 1998 the RO affirmed the 30 percent evaluation 
for coronary artery disease, status post myocardial 
infarction.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's coronary artery disease is manifested by 
subjective complaints of chest pain and fatigue, but 
virtually no objective medical findings of any ongoing 
symptomatology or other resulting impairment.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
30 percent for coronary artery disease, status post 
myocardial infarction, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7005 (effective prior to January 12, 1998); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005; 62 Fed.Reg. 65207-65224 
(December 11, 1997) (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any complaints of or 
treatment related to cardiovascular disease.

VA outpatient records dated in May 1992 show that immediately 
following discharge from service, the veteran was treated for 
complaints of chest pains.  In May 1992, the veteran was also 
treated by a private cardiologist, Dr. M.W., who found that 
the results of treadmill testing at a very low level was 
suggestive of possible three vessel disease versus left main 
coronary disease.  Dr. M.W. suggested that the veteran be 
hospitalized for further evaluation, including coronary 
arteriography, but the veteran declined at that time.

In June 1992, the veteran was admitted to the Valley Hospital 
Medical Center after complaining of a one-month history of 
intermittent chest pains.  He was diagnosed with acute 
anterior wall myocardial infarction with pain of less than 
two hours duration, and a coronary angioplasty was performed.  


A strong family history of coronary artery disease was noted.  
The veteran was advised to start thrombolytic therapy with 
tissue plasminogen activator protocol.  He was also given 
medication for the pain.

In October 1992, the RO granted service connection for 
coronary artery disease, status post myocardial infarction, 
and assigned a 30 percent disability evaluation.

In November 1992, a VA general medical examination was 
conducted.  The veteran reported a history of dyspnea since 
his heart problems developed.  Blood pressure was noted to be 
between 128/87 and 133/92.  The VA examiner diagnosed him 
with a history of coronary artery disease and myocardial 
infarction, with coronary angioplasty in 1992.  X-rays of his 
chest were also taken and a VA radiologist noted no abnormal 
findings.

In his April 1993 substantive appeal, the veteran contended 
that his level of disability is much worse than is 
contemplated by his currently assigned 30 percent evaluation.  
He contended that he is now unable to work in his previous 
field as an aircraft electrician due to his disabilities, and 
reported that all of the companies he has contacted consider 
him unemployable due to his condition.

In February 1993, the veteran was admitted to the emergency 
room of the Kern Medical Center after complaining of chest 
pains over the previous two days.  Upon admission, the 
examining physician noted that his heartbeat was regular 
without murmur, and that electrocardiogram (EKG) results and 
enzymes were normal.  The physician found that although the 
veteran definitely has secondary gain associated with the 
chest pain, and has no relief from any of the usual 
modalities, he has a definite history of cardiac problems and 
his complaints of chest pain cannot be dismissed despite the 
normal EKG and enzymes.  


The physician noted that his impression was one of chest 
pains, which he doubted to be cardiac in origin, but that 
myocardial infarction nevertheless needed to be ruled out.  
In the veteran's discharge summary, the physician noted a 
diagnosis of unstable angina, and that myocardial infarction 
was ruled out, but also noted a known history of coronary 
artery disease and angioplasty of the left anterior 
descending coronary artery.

VA outpatient records dated between February 1993 and August 
1993 show ongoing consultation regarding his coronary artery 
disease.  Diagnoses of heart disease by history are noted in 
the records.

In October 1993, the veteran was provided with a local 
hearing.  The veteran testified that since his initial 
diagnosis of coronary artery disease, he has experienced 
ongoing shortness of breath and recurring premature 
ventricular contractions, which he defined as "missing 
heartbeats."  He indicated that he was told by doctors that 
he would have to learn to live with these things, as there 
was nothing that could be done about them.  He further 
testified that he was unable to obtain employment with four 
separate airlines due to his heart condition, and is now 
temporarily working in inventory at a warehouse.  The veteran 
also testified that due to his physical condition, his 
activity with his children has been limited and he is unable 
to assist his wife as much as he should.

In December 1993, the veteran was provided with a VA systemic 
examination.  A history of a heart attack in June 1992 is 
noted.  A stress test revealed normal sinus rhythm and normal 
EKG results, and that METS achieved during the test were 
12.9.  Normal heart rate and blood pressure response was also 
noted, with an excellent tolerance for exercise.  A VA 
radiologist noted that x-rays of the veteran's chest again 
demonstrated no abnormal findings.

In March 1995, the veteran underwent a herniorrhaphy, after 
which he complained of chest tightness and shortness of 
breath.  The veteran was admitted to telemetry but became 
pain free within hours.  He did not reveal any new ischemic 
changes and tested negative for cardiac enzymes three times.  

The physician ruled out myocardial infarction and released 
the veteran to the regular floor.  Upon release from the 
hospital, he was advised to go to the nearest emergency room 
should he further experience any symptoms.

VA outpatient records dated between January 1996 and July 
1997 show ongoing consultation regarding his heart condition.  
Throughout this period, the veteran reported chest pains 
increasing, going away, and the returning.  In February 1997, 
a VA examiner noted that the veteran's blood pressure was 
well controlled and that the veteran was loosing weight.  
After an exercise tolerance test was performed in May 1997, a 
VA examiner noted that an EKG demonstrated no abnormalities, 
but that exercise induced symptoms included fatigue.  No 
arrhythmias were found, and exercise tolerance was noted to 
be excellent.

Between September 1996 and November 1996, the veteran went to 
the Best Care Medical Group for repeated blood pressure tests 
and medications.  In September, his blood pressure was found 
to be 140/100, and no abnormal findings were noted.

In March 1997, the veteran's claim was remanded by the Board 
so the RO could schedule another VA examination to determine 
the current severity of his coronary artery disease.

In May 1997, the veteran submitted a statement in which he 
contended that he experiences chest discomfort almost every 
day, with an unusually tired feeling if he goes too long 
without resting.

In October 1997, a VA examination was conducted.  The VA 
examiner noted that the veteran appeared to be in good 
nutritional and general health, and that his heart rate was 
regular with regular rhythm and no murmurs.  Carotid pulses 
were noted to be 2+ bilaterally without bruits, and radial 
pulses were noted to be 2+ bilaterally.  The veteran was 
diagnosed with coronary artery disease, with no evidence of 
peripheral vascular disease at this time.  The examiner noted 
that the veteran had no limitations of cardiovascular 
etiology

In December 1997, another VA examination was conducted.  The 
VA examiner noted a history of coronary artery disease with a 
severe obstruction in 1992, with subsequent very atypical 
chest pain and chronic fatigue.  The examiner noted that it 
is quite unlikely that the veteran's chest discomfort is 
related to any cardiovascular disease, and concluded that he 
may have fatigue secondary to his anti-hypertensive 
medication.  The examiner also concluded that the veteran 
have has psychological or other causes for his fatigue such 
as depression, but that further examination by a qualified 
physician is necessary to investigate that possibility.  The 
examiner found that his cardiovascular prognosis was 
excellent from a number of standpoints, including his 
excellent treadmill test results and normal EKG.

In September 1998, a medical opinion was sought from Dr. M.P. 
regarding any functional impairment the veteran may 
experience due to his cardiovascular disease.  Dr. M.P. found 
that based on his past medical history, the veteran should 
have minimal functional loss from his myocardial infarction, 
and that he is deemed to have close to normal cardiac 
function.  Based on stress testing, echocardiograms, and 
EKG's, he indicated that the veteran should have only a 
minimal level of impairment due to his cardiovascular 
disease, and that any functional loss should be 
insignificant.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). ).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

The Board notes that during the course of this appeal the 
Ratings Schedule was revised with respect to the regulations 
applicable to cardiovascular system disabilities.  This 
change became effective January 12, 1998.  62 Fed.Reg. 65207 
(December 11, 1997).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version more favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  

In the instant case, the RO has provided the veteran notice 
of both the revised and old regulations.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).


Under the old ratings criteria, a 100 percent evaluation was 
assigned for arteriosclerotic heart disease, more than 6 
months after acute illness, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded; a 60 percent rating 
was assigned following typical history of acute coronary 
occlusion or thrombosis or with history of substantiated 
repeated anginal attacks, more than light manual labor is 
precluded; and a 30 percent rating was assigned following 
typical history of acute coronary occlusion or thrombosis or 
with history of substantiated anginal attacks, ordinary 
manual labor feasible.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (prior to January 12, 1998).

Under the new criteria, a 100 percent rating is warranted for 
coronary artery disease with chronic congestive heart 
failure, or when workload of 3 METS or less results in 
dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent; a 60 percent rating is warranted with more 
than one episode of acute congestive heart failure in the 
past year, or workload of greater than 3 METS, but not no 
more than 5 METS, which results in dyspnea, fatigue, angina, 
dizziness or syncope, or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent; and a 30 percent 
rating is provided when a workload of greater than 5 METS but 
not greater than 7 METS results in dyspnea, fatigue, angina, 
dizziness or syncope, or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (effective January 12, 1998).  It is noted that one MET 
is the energy cost of standing quietly at rest and represents 
the oxygen uptake of 3.5 milliliters per kilogram of body 
weight per minute.  38 C.F.R. § 4.104.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well-grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, there 
is ample medical and other evidence of record, the veteran 
has been provided several recent VA examinations, and there 
is no indication that there are additional records that have 
not been obtained which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of the 30 percent evaluation already assigned under 
either the old or new criteria.  The objective medical 
evidence of record shows that since his initial 1992 
diagnosis of coronary artery disease, the veteran's heart 
disability has remained virtually asymptomatic.  The Board 
recognizes the veteran's contentions that he experiences 
ongoing chest pains and fatigue.  

However, there are numerous medical reports of record, and 
the Board has sought several VA examinations for further 
clarification, which all show that the veteran has repeatedly 
performed well in stress tests, that EKG's, blood pressure 
readings, and x-rays have continuously been noted as normal, 
and that his prognosis has continuously been noted as good.  
In fact, all of the medical evidence of record points to the 
fact that the veteran's symptomatology should be minimal at 
most, and that he should be experiencing only minimal 
impairment or functional loss as a result.

The record is negative for any evidence of a history of acute 
coronary occlusion or thrombosis, as would be necessary to 
warrant a disability rating of 60 percent, the next highest 
rating available under the old criteria.  Additionally, the 
record is negative for any evidence of more than one episode 
of acute congestive heart failure in the past year, or 
workload of greater than 3 METS, as would be necessary to 
warrant a 60 percent disability evaluation under the new 
criteria.

The Board does not challenge the veteran's contentions that 
he experiences pain in his chest and fatigue quite often as a 
result of his coronary heart disease.  However, the veteran 
is already assigned a 30 percent disability evaluation under 
Diagnostic Code 7005, which contemplates a history of acute 
coronary occlusion or thrombosis with a history of 
substantiated anginal attacks, in which ordinary manual labor 
is feasible, under the old criteria and a workload of greater 
than 5 METS but not greater than 7 METS, resulting in 
dyspnea, fatigue, angina, dizziness or syncope, under the new 
criteria.

In the case at hand, the Board cannot ignore the expressed 
opinion of the VA examiner in October 1997 that the veteran 
had no limitation of function of cardiovascular etiology.  
Additionally, in September 1998, a VA examiner acknowledged 
that the veteran had close to normal cardiac function.  Such 
competent medical opinions do not provide a basis upon which 
to predicate a grant of entitlement to an increased 
evaluation for the appellant's heart disease with application 
of the pertinent governing previous or amended criteria.  



There exist no clinical objective findings to demonstrate 
that the veteran's symptomatological complaints are 
manifestations of his service-connected cardiovascular 
disease, and no question has been presented as to which of 
two evaluations would more properly classify its severity.  
38 C.F.R. § 4.7.

The Board is of course cognizant of the decision of the Court 
in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), which 
requires the Board to apply all relevant regulations.  The 
Board has attempted to identify additional regulations which 
may be applicable and has been unsuccessful.  In particular, 
in this case, where few if any symptoms of the veteran's 
coronary artery disease are evident, the Board has been 
unable to identify any such applicable provisions.

In summary, for the reasons and bases discussed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for his coronary artery disease.  

Although the Board has no reason to doubt the veteran's 
contentions concerning the problems he has been experiencing 
with his chest, the competent and probative medical evidence 
of record indicates that any symptomatology or other 
impairment due to his coronary heart disease is minimal.  
Therefore, an increased disability rating is not warranted, 
and the benefit sought on appeal is denied.

Finally, as the Board noted earlier, this case involves an 
appeal as to the initial rating of the veteran's 
cardiovascular disease, rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board has determined that an initial increased evaluation 
is not warranted; accordingly, assignment of "staged" 
ratings is not appropriate.


ORDER

Entitlement to an increased evaluation for service-connected 
coronary artery disease, status post myocardial infarction, 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

